Case 9:17-cv-00050-DLC-JCL Document 110-3 Filed 10/17/18 Page 1 of 3




             Exhibit 3
10/17/2018                      A Community and a Family Torn Apart by Richard Spencer's Notorie - ABC FOX Montana Local News, Weather, Sports KTMF | KWYB
                        Case 9:17-cv-00050-DLC-JCL Document 110-3 Filed 10/17/18 Page 2 of 3




                                                                                                                                                Save Location




       We Investigate: White sh, family torn apart
       by white nationalist's notoriety
       Posted: Dec 12, 2016 9:41 PM PST
       Updated: Jan 02, 2017 9:41 PM PST




       An ABC FOX Montana investigation tonight into Richard Spencer, the part­time Whitefish resident
       who is inspiring white supremacists across the country.

       Our reporting has uncovered an unexpected by­product of Spencer's notoriety ­ ­ a family and a
       community torn apart.

       Spencer’s latest news­storm came last week when he spoke at Texas A & M, provoking heated
       confrontation and once­again, mentions of Montana ­ ­ and Whitefish specifically ­ ­ as his part­time
       home.

       So, we went back to Whitefish ­ ­ and here's what we uncovered.

       Richard Spencer was raised in Texas, but has been spending time in Whitefish for years with his
       family.  His mother, Sherry Spencer, still lives in a beautiful home at Whitefish Mountain Resort. 
       She also runs a business downtown, but perhaps not for long.

       "Hail trump!  Hail our people!  Hail victory!" says Richard Spencer.

       In a speech last month at the National Policy Institute's annual convention, the crowd's Nazi­like
       response rocketed Richard Spencer into the media stratosphere. But back here on Earth, and
       specifically in Whitefish, the war over Spencer's white nationalist views has locals fighting battles in
       the newspaper and on the street ­ ­ 22 Lupfer Avenue specifically.

       It’s a new building in Whitefish's downtown historic district.  First owned by Richard Spencer, and
       now owned by his mother, Sherry.  There are vacation rentals on the top floor, businesses lease at
       street­level.

       But Sherry says her son's political views ­ ­ and his detractors ­ ­ are forcing her to sell the
       property.  In an email to us, Sherry says, "As painful as this is, I am exploring a potential sale of the
       building."

       One of those detractors is Tanya Gersh, a prominent member of the community, who told me in an
       email: "She (Sherry) is profiting off of the people of the local community, all the while having
       facilitated Richard’s work spreading hate by letting him live and use her home address for his
       organization.”

       Virginia’s state corporation commission still lists Sherry's home as the principle office location for
       Richard’s white nationalist organization, The National Policy Institute.   And a dive into Sherry's
       Facebook page supports the fact that Richard has spent a substantial amount of time with his
       mother in Whitefish, snow skiing, water skiing, hiking, holidays.

       Sherry’s Facebook page also has photos of her son when he spoke at the Mencken Club's annual
       gathering in 2010, A group the Southern Poverty Law Center refers to as “A band of white
       nationalists and pseudo academic racists.”  Pictures also show Sherry and her husband attending.

       In Sherry's email to me, she says, "As parents, we deeply love our son, as we always will.  We
       unequivocally do not agree with the extreme positions espoused by Richard."

       She goes on to say, "We are stunned by the actions of Love Lives Here, an organization claiming to
       advocate tolerance and equal treatment of all citizens, yet coursing financial harm to many innocent
       parties."

       Ina Albert, Love Lives Here co­founder, says, "I don't know what she's talking about.  We don't
       cause financial harm to anybody."

       Human rights group Love Lives Here has been vocally opposed to Richard Spencer's views, but its
       co­founder says she has no problem with Richard spending time, or his mother doing business in
       Whitefish.

       "I don't know what he does when he comes here,” says Albert.  “But that is not our problem with
       Richard Spencer.  It is the national policy institute and what that stands for and our town being
       smeared by his philosophy."


http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-spencers-notoriety                                                   1/2
10/17/2018                   A Community and a Family Torn Apart by Richard Spencer's Notorie - ABC FOX Montana Local News, Weather, Sports KTMF | KWYB
                      Case 9:17-cv-00050-DLC-JCL Document 110-3 Filed 10/17/18 Page 3 of 3
       Tanya says she does have a problem with it, though.  She says, Sherry "Could address this by
       selling the building, making a donation to human rights efforts, and making a statement in
       opposition to white supremacist ideas spread by Richard."

       One thing on which both Tanya and Sherry agree: The tenants at 22 Lupfer are stuck in the middle. 
       The owner of Whitefish Aesthetics tells me her association with the building is destroying her
       business and she's moving out if Sherry doesn't sell it.

       Sherry wrote to Tanya that, “Her son's actions have been a source of anguish within her family.”

       It’s also been a source of contention in Whitefish.  A letter to the editor of the Daily Interlake: "The
       mob rule reaction to Richard Spencer's mere existence in Whitefish reminds me of the old
       Frankenstein movies where the townspeople gathered with pitchforks and torches."

       And: “This ‘group’ which is supposed to love all, only loves those who agree with them.”

       A town divided, a mother torn, and a man whose mission is continuing to stir controversy on a
       national, and very local level.



       COMMENTS




                                                        NEWS                                  WEATHER                                    SPORTS                               COMMUNITY

                                                 Missoula/Kalispell                        Missoula/Kalispell                                Local                              Event Calendar
                                                      News                                     Weather
                                                                                                                                      Gametime Blog                             Photo Galleries
                                                   Butte/Bozeman                            Butte/Bozeman
                                                        News                                   Weather                              High School Sports                                  FCC

                                                Montana Headlines                                                                          Grizzlies
                                                                                                                                                                                 FEATURES
                                                 National Headlines                                                                        Bobcats

                                                  World Headlines                                                                                                                More Features

                                                     Weird News




                                              All content © Copyright 2000 - 2018 Cowles Montana Media. All Rights Reserved. For more information on this site, please read our Privacy Policy, and Terms of Service, and Ad Choices.




http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-spencers-notoriety                                                                                                                           2/2
